      Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

T.A.C.K. INVESTMENTS, LLC, as                 )
Nominee of Kurt A. Siegenthaler,              )
                                              )
            Plaintiff,                        )
                                              )    Civil Action No.
      v.                                      )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
            Defendant.                        )

                                  COMPLAINT

      Plaintiff T.A.C.K. Investments, LLC, as Nominee of Kurt A. Siegenthaler,

by and through undersigned counsel, hereby files this complaint against Defendant

United States of America, under as follows:

                             NATURE OF ACTION

      1.    T.A.C.K. Investments, LLC is the victim of the Internal Revenue

Service (hereafter, “IRS”) improperly assessing a nominee lien against its property,

as Nominee of Kurt A. Siegenthaler, for alleged assessed taxes against Mr.

Siegenthaler relating numerous periods between 2002 and 2016.
      Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 2 of 6




       2.     This is a quiet title action in which T.A.C.K. Investments, LLC seeks

quiet title and a judgment compelling the Commissioner Internal Revenue Service

(“Government”) to withdraw the improper lien.

                                    PARTIES

       3.     Plaintiff T.A.C.K. Investments, LLC is a for-profit limited liability

company formed under the laws of the State of Georgia. It may be served by

serving its registered agent Christine A. Siegenthaler at 606 Scott Terrace,

Woodstock, Cherokee County, Georgia 30188.

       4.     Defendant is the United States of America.

                       JURISDICTION AND VENUE

       5.     The Court has jurisdiction over this action as a matter of Federal Law

is in controversy under 28 U.S.C. §2410a.

       6.     Venue in this action is proper in this district pursuant to 18 U.S.C. §

1391(c) as all or substantially all of the acts or omissions giving rise to the claims

asserted herein occurred in this district, and the property which is the subject of

this action is located within this district.




                                               2
      Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 3 of 6




                          FACTUAL BACKGROUND

      7.        T.A.C.K. Investments, LLC (hereafter, “Tack Investments”) was

formed in 2006 by four members:            Timothy S. Barden, Angela B. Barden,

Christine M. Siegenthaler, and Kurt A. Siegenthaler.

      8.        Tack Investments was formed to possess real estate, including, but not

necessarily limited to a vacant lot described as Lot 24 Hidden Highlands S/D OR

2457-1478 OR 2468-846 OR 2606-2377 OR 2617-154, located within tax district

South Walton Fire (District 7), of Walton County, State of Florida (hereafter, the

“Property”).

      9.        The Property was transferred to Tack Investments in 2006.

      10.       From 2011 to 2014, the Internal Revenue Service (hereafter, the

“IRS”) assessed taxes in excess of $1.4 Million against Mr. Siegenthaler,

individually.

      11.       The amount of these taxes has changed over time, but has consistently

remained above this mark.

      12.       In 2017, Mr. Siegenthaler resigned as a member of Tack Investments.

      13.       Later in 2017, the IRS filed Federal Tax Liens against Mr.

Siegenthaler, individually for various properties owned by Mr. Siegenthaler in his

individual capacity.


                                            3
      Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 4 of 6




      14.    Thereafter, the IRS filed a Federal Tax Lien against Tack Investments

as a nominee of Mr. Siegenthaler.

      15.    Mr. Siegenthaler does not possess any interest in Tack Investments.

      16.    Mr. Siegenthaler did not possess any interest in Tack Investments at

the time of the filing of the Nominee Lien.

      17.    Mr. Siegenthaler and Ms. Siegenthaler were divorced in 2019.

      18.    Tack Investments now seeks quiet title and a judgment compelling the

Government to withdraw the Lien.

                                     COUNT I
                                     Quiet Title

      19.    Tack Investments incorporates by reference the allegations contained

in paragraphs 1 through 18, as if fully set forth herein.

      20.    The taxes owed by Mr. Siegenthaler are owed by Mr. Siegenthaler in

his individual capacity.

      21.    No member of Tack Investments owes any portion of the taxes

assessed against Mr. Siegenthaler.

      22.    Mr. Siegenthaler is not a member of Tack Investments.

      23.    Mr. Siegenthaler resigned as a member of Tack Investments prior to

the filing of the Nominee Lien against the Property.



                                           4
     Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 5 of 6




      24.     Tack Investments is not related to Mr. Siegenthaler, its former

member, in any way.

      25.     Tack Investments is not an appropriate nominee of Mr. Siegenthaler.

      26.     Tack Investments is entitled to a judgment of quiet title and

compelling the Government to withdraw the Lien.

                             PRAYER FOR RELIEF

      WHEREFORE, Tack Investments prays for judgment as requested above

against Government and further requests:

              a.    An award of compensatory or actual damages in the amount in

which Tack Investments has been injured;

              b.    Incidental and consequential damages; and

              c.    Any such other relief as this Court may deem just and

reasonable.

                      DEMAND FOR JURY TRIAL

      Tack Investments requests a trial by jury on all issues so triable.




                                          5
Case 3:20-cv-05393-MCR-HTC Document 1 Filed 04/14/20 Page 6 of 6




Respectfully submitted, this 14th day of April, 2020.

                                FGP LAW, LLC


                                /s/ Frank G. Podesta
                                Frank G. Podesta
                                Florida Bar No. 0090488
                                fpodesta@fgplaw.com

                                555 Sun Valley Drive
                                Suite N-3
                                Roswell, Georgia 30076
                                678.677.5143 (voice)
                                678.222.0123 (facsimile)
                                Attorneys for T.A.C.K. Investments, LLC




                                  6
